Citation Nr: 0324946	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-04 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for a bilateral foot disorder, diagnosed as pes 
planus with hallux valgus deformity.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


REMAND

The veteran's active military service extended from September 
1983 to September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That decision granted service connection 
for the veteran's bilateral foot disorder and granted a 30 
percent disability rating.  

In June 2002, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 2002).  

In August 2002 the Board undertook additional development of 
the evidence on the issue on appeal pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  The Board obtained 
VA medical treatment records and a VA Compensation and 
Pension  examination of the veteran.  However, the regulation 
which permitted development of evidence by the Board was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  
Therefore, this case must be returned to the RO for initial 
consideration of the additional evidence.  Although the Board 
sincerely regrets the additional delay, the Federal Circuit 
has stated, "[E]ven though the amendments to § 19.9 may 
further the VA's stated objective of efficiency, striking the 
sensible balance between decreasing appeal processing times 
and the competing public policy of protecting an appellant's 
right to due process is a matter for Congress . . . ."  Id., 
slip op. at 13, 2003 U.S. App. LEXIS 8275, at *22.

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
actions required by the VCAA under 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159(2002).  Specifically, the RO 
should issue the appellant a notice 
letter under the Veterans Claims 
Assistance Act of 2000 (VCAA) with regard 
to the issue listed on the front page of 
this remand order, and inform her of the 
time within which she should respond, 
unless she informs the RO that she has no 
additional evidence to submit or waives 
the required time period.  

2.  The RO should undertake any 
additional development deemed to be 
necessary based on the responses made by 
the veteran.  

3.  The RO should readjudicate the claim 
in light of the evidence received since 
the April 2002 Statement of the Case 
(SOC).  This evidence has not yet been 
reviewed by the RO.  If the claim is 
denied, the RO should issue a 
Supplemental Statement of the Case and 
give the appellant an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence obtained after the 
December 2000 SOC and a discussion of all 
pertinent regulations, including those 
implementing the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


